--------------------------------------------------------------------------------

Exhibit 10(d)


Director Restricted Stock Award Agreement


This Director Restricted Stock Award Agreement (this “Agreement”) under the
TrustCo Bank Corp NY 2010 Directors Equity Incentive Plan, dated as of the Grant
Date set forth below, is made between TrustCo Bank Corp NY (the “Company”) and
the Participant set forth below.


The award granted in this Agreement is contingent on the Participant agreeing to
be bound by all of the terms and conditions of the Plan and this Agreement by
signing and returning this Agreement to the Company on or before November  17,
2011. If the Participant fails to return a signed copy of this Agreement to the
Company on or before such date, this award will be deemed to be voided and
withdrawn and, as such, of no force or effect.


1. Grant. Subject to the provisions of this Agreement and the provisions of the
Plan, the Company hereby grants to the Participant an award (the “Award”) of the
number of shares of Restricted Stock of the Company set forth in paragraph 2.


2. Award Summary


 
Participant:
___________________________________



 
Grant:
Grant Date:
November 15, 2011



 
Number of Shares:
________________

 
 
Period of Restriction:
Shares:
Lapse Date:

 
 
______________
November 15, 2014

 
In the event of a Change-in-Control of the Company as defined in Section 12(b)
of the Plan, the Period of Restriction shall lapse.


3. Period of Restriction. The Period of Restriction with respect to the
Restricted Stock is as set forth in paragraph 2. The shares of Restricted Stock
awarded hereunder may not be sold, transferred, pledged, assigned, or otherwise
alienated or hypothecated during the Period of Restriction applicable to such
shares. Subject to the applicable other provisions of the Plan and paragraph 25
of this Agreement, after the last day of the Period of Restriction applicable to
Participant’s shares of Restricted Stock (whether through the lapse of time or
early termination as provided in this Agreement), and after all other conditions
and restrictions applicable to such shares of Restricted Stock have been
satisfied or lapsed (including satisfaction of any applicable withholding tax
obligations), such shares of Restricted Stock shall become freely transferable
by Participant.


4. Rights as a Shareholder. During the Period of Restriction, Participant may
exercise full voting rights with respect to the shares of Restricted Stock
awarded hereby (whether or not the applicable Period of Restriction has lapsed)
and shall be entitled to receive all dividends and other distributions paid with
respect to those shares while they are so held. If any dividends or
distributions are paid in shares of Stock, the shares shall be subject to the
same restrictions on transferability as the shares of Restricted Stock with
respect to which they were paid.


5. Separation from Service.


(a) In the event the service of the Participant to the Board is terminated by
reason of death or Disability, the Period of Restriction applicable to the
Restricted Stock shall automatically terminate (that is, the shares of
Restricted Stock shall “vest”) upon such Separation from Service.


(b) In the event the service of the Participant to the Board is terminated for
any reason other than Death or Disability, then any shares of Restricted Stock
still subject to the Period of Restriction at the date of such Separation from
Service automatically shall be forfeited and returned to the Company.


6. Section 83(b) Election and Withholdings.


(a) By signing and returning to the Company a copy of this Agreement, the
Participant acknowledges that he or she has been advised by the Company to seek
independent tax advice from the Participant’s own advisors regarding the
availability and advisability of making an election under Section 83(b) of the
Code, and that any such election, if made, must be made within 30 days of the
Grant Date. If Participant makes an election under Code Section 83(b), the
Participant must promptly deliver a copy of such election to the Company.
Participant is solely responsible for filing any such Section 83(b) election
with the appropriate governmental authorities, irrespective of the fact that
such election is also delivered to the Company, and the Participant may not rely
on the Company or any of its officers, directors or employees for tax or legal
advice regarding this Award.

 
 

--------------------------------------------------------------------------------

 

(b) If the Participant makes an election under Code Section 83(b) with respect
to the Award, the Award shall be conditioned upon the Participant making prompt
payment to the Company of any applicable withholding obligations or withholding
taxes by the Participant (“Withholding Taxes”). Failure by the Participant to
pay such Withholding Taxes will render this Agreement and the Award granted
hereunder null and void ab initio, and the Restricted Stock granted hereunder
will be immediately cancelled. If the Participant does not make an election
under Code Section 83(b) with respect to the Award, upon the vesting of any
portion of the shares of Restricted Stock as provided in this Agreement, the
Participant may elect to satisfy the withholding requirement, in whole or in
part, by having the Company withhold shares of Restricted Stock having a Fair
Market Value on the date the tax is to be determined equal to the minimum
statutory withholding that would be imposed on the transaction. All such
elections shall be irrevocable, made in writing, signed by the Participant, and
shall be subject to any restrictions or limitations that the Committee, in its
sole discretion, deems appropriate.


7. No Right to Continued Service. Neither the Award nor any terms contained in
this Agreement shall confer upon the Participant any express or implied right
with respect to continuing the Participant’s service as a Director with the
Company or any Affiliate for any period, nor will they interfere in any way with
the Participant’s right or the Company’s right (or the right of the Company’s
stockholders) to terminate such relationship at any time, with or without cause,
to the extent permitted by applicable law.


8. The Plan. This Agreement is subject to all the terms, provisions and
conditions of the Plan, which are incorporated herein by reference, and to such
regulations as may from time to time be adopted by the Committee. Unless defined
herein, capitalized terms are as defined in the Plan. In the event of any
conflict between the provisions of the Plan and this Agreement, the provisions
of the Plan shall control, and this Agreement shall be deemed to be modified
accordingly. A copy of the Plan and the prospectus shall be provided to the
Participant upon the Participant’s request to the Company at TrustCo Bank Corp
NY, 5 Sarnowski Drive, Glenville, New York 12302, Attention: Secretary.


9. Compliance with Laws and Regulations.


(a) The Award and delivery of any shares of Stock hereunder shall be subject in
all respects to (i) all applicable federal and state laws, rules and regulations
and (ii) any registration, qualification, approvals or other requirements
imposed by any government or regulatory agency or body which the Committee
shall, in its discretion, determine to be necessary or applicable. Moreover, the
Company shall not deliver any certificates for Shares to the Participant or any
other person pursuant to this Agreement if doing so would be contrary to
applicable law. If at any time the Company determines, in its discretion, that
the listing, registration or qualification of the shares of Stock hereunder upon
any national securities exchange or under any state or federal law, or the
consent or approval of any governmental regulatory body, is necessary or
desirable, the Company shall not be required to deliver any certificates for
shares of Stock to the Participant or any other person pursuant to this
Agreement unless and until such listing, registration, qualification, consent or
approval has been effected or obtained, or otherwise provided for, free of any
conditions not acceptable to the Company.


(b) The shares of Stock received upon the expiration of the applicable portion
of the Period of Restriction shall have been registered under the Securities Act
of 1933 (“Securities Act”). If the Participant is an “affiliate” of the Company,
as that term is defined in Rule 144 under the Securities Act (“Rule 144”), the
Participant may not sell the shares of Stock received except in compliance with
Rule 144. Certificates representing shares of Stock issued to an “affiliate” of
the Company may bear a legend setting forth such restrictions on the disposition
or transfer of the Shares as the Company deems appropriate to comply with
federal and state securities laws.


(c) If, at any time, the shares of Restricted Stock are not registered under the
Securities Act, and/or there is no current prospectus in effect under the
Securities Act with respect to such shares, the Participant shall execute, prior
to the delivery of any such shares to the Participant by the Company pursuant to
this Agreement, an agreement (in such form as the Company may specify) in which
the Participant represents and warrants that the Participant is purchasing or
acquiring the shares acquired under this Agreement for the Participant’s own
account, for investment only and not with a view to the resale or distribution
thereof, and represents and agrees that any subsequent offer for sale or
distribution of any kind of such shares shall be made only pursuant to either
(i) a registration statement on an appropriate form under the Securities Act,
which registration statement has become effective and is current with regard to
the shares being offered or sold, or (ii) a specific exemption from the
registration requirements of the Securities Act, but in claiming such exemption
the Participant shall, prior to any offer for sale of such shares, obtain a
prior favorable written opinion, in form and substance satisfactory to the
Company, from counsel for or approved by the Company, as to the applicability of
such exemption thereto.

 
 

--------------------------------------------------------------------------------

 

10. Notices. All notices by the Participant or the Participant’s assignees shall
be addressed to TrustCo Bank Corp NY, 5 Sarnowski Drive, Glenville, New York
12302, Attention: Human Resource Department, or such other address as the
Company may from time to time specify. All notices to the Participant shall be
addressed to the Participant at the Participant’s address in the Company’s
records.


11. Other Plans. The Participant acknowledges that any income derived from the
Restricted Stock shall not affect the Participant’s participation in, or
benefits under, any other benefit plan or other contract or arrangement
maintained by the Company or any affiliate of the Company.


12. Recovery of Incentive Compensation. This Award and any shares of Stock, cash
or other compensation received by Participant pursuant to this Award that
constitute incentive-based compensation may be subject to recovery by the
Company under any compensation recovery, recoupment or clawback policy that the
Company may adopt from time to time, including without limitation any policy
that the Company may be required to adopt under Section 954 of the Dodd-Frank
Wall Street Reform and Consumer Protection Act and the rules and regulations of
the U.S. Securities and Exchange Commission thereunder or the requirements of
any national securities exchange on which the Stock may be listed. Participant
shall promptly return any such incentive-based compensation that the Company
determines it is required to recover from Participant under any such policy.


13. Governing Law. This Agreements shall be construed in accordance with and
governed by the laws of the State of New York, without giving effect to the
choice of law principles thereof, except to the extent superseded by applicable
United States federal law. Participants hereby agrees to the exclusive
jurisdiction and venue of the federal or state courts of New York, to resolve
any and all issues that may arise out of or relate to the Plan or any related
Award Agreement.



 
TrustCo Bank Corp NY
       
By:
   
Name:
   
Title:
 



Accepted and agreed to:



   
Name:
   

 
 

--------------------------------------------------------------------------------